ORDER
PER CURIAM:
Jennifer Dillon filed a Petition seeking a declaration of paternity, custody, parenting time and child support from Joseph Kinard, the father of Dillon’s two minor children. On January 30, 2012, the trial court adopted an Amended Judgment finding Kinard to be the children’s father, awarding Dillon child support, and adopting a parenting plan. Dillon appeals. She argues that the trial court’s child-support award should be reversed, because there was not substantial evidence to support the trial court’s rejection of the presumed child support amount calculated according to Supreme Court Rule 88.01 and Form 14. Dillon also argues that the trial court erred in specifying that Kinard would have to pay 50% of the children’s out-of-pocket medical expenses only if he consented to the medical treatment, because this enables him to unreasonably withhold consent to avoid his financial obligations. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).